Citation Nr: 1007917	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-39 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating in excess of 30 
percent for depressive disorder, not otherwise specified, 
with pain disorder.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to June 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part 
granted service connection for depressive disorder, not 
otherwise specified, with pain disorder with an rating of 30 
percent effective November 30, 2006.


FINDING OF FACT

The Veteran's depressive disorder, not otherwise specified, 
with pain disorder has been manifested by total occupational 
and nearly total social impairment since the effective date 
of service connection.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 100 percent 
for depressive disorder, not otherwise specified, with pain 
disorder have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.21, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim. 

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Depressive disorder, not otherwise specified, with pain 
disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code 9434.  That Diagnostic Code provides a 30 percent 
evaluation for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R.  
§ 4.130, Diagnostic Code 9434.  

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id. 

A GAF score of between 31 and 40 contemplates some impairment 
in reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The evidence of record establishes that the Veteran's 
depressive disorder, not otherwise specified, with pain 
disorder symptoms are indicative of total impairment.  As 
noted above, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran received a VA examination in August 2007 where he 
reported chronic pain, difficulty sleeping, anxiety, 
depression, increased anger, decreased energy, and occasional 
crying spells.  He stated that he had difficulty with 
personal activities of daily living because of his physical 
limitations and that he needed assistance from his wife.  He 
reported that he rarely left the house to socialize, both 
because of his physical limitations and his depression, and 
he stated that he did not have motivation to socialize or 
participate in hobbies the once enjoyed.  The VA examiner 
noted that the Veteran admitted to being moderately to 
severely anxious with depressed mood and diagnosed depressive 
disorder, not otherwise specified, and pain disorder 
secondary to his knee disabilities.  A GAF score of 50 was 
assigned, indicating severe disability.  

During private psychiatric treatment from October 2006 to 
March 2008, the Veteran reported severe major depressive 
episodes nearly every day, feelings of worthlessness and 
hopelessness, occasional crying spells, chronic insomnia with 
significant weight gain, difficulty concentrating, and an 
inability to envision or plan for the future.  He described 
increasing problems with his marriage as his medical 
condition and depression worsened as well as the inability to 
maintain relationships with his friends.  The Veteran also 
described the inability to complete some activities of daily 
living with resentment of having to ask for help.  

The private treatment providers concluded that the Veteran's 
concentration problems and his depressive affect would 
severely compromise his ability to be productive in any work 
setting and would limit his ability to learn new tasks.  His 
irritability and mood swings would severely compromise his 
ability to initiate and sustain work relationships.  The 
examiners also stated that the Veteran's isolating behaviors 
and feelings of worthlessness limit his ability to initiate 
or sustain social relationships.  The examiners concluded 
that the Veteran was permanently and totally disabled and 
unemployable and assigned a GAF score of 37 to describe his 
condition.  

Both private and VA mental health professionals have assigned 
GAFs indicative of at least a severe disability with an 
inability to maintain employment or have friends.  The 
private treatment providers have reported worsening symptoms 
and opined that the Veteran was permanently precluded from 
gainful employment.  The Veteran's marriage was failing and 
little in the way of social interaction is reported in the 
record.

This evidence weighs in favor of a finding that the service 
connected psychiatric disability results in total 
occupational impairment and nearly total social impairment.  
Resolving all doubt in the Veteran's favor, the Board finds 
that a 100 percent rating is warranted.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

A disability rating of 100 percent for depressive disorder, 
not otherwise specified, with pain disorder is granted, 
effective November 30, 2006.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


